Warner, C. J.
In this case, the record shows that the defendant tendered the plaintiff the amount due upon the note in Confederate money in 1863. The plaintiff refused to ialceib, saying, “that he could not use the Confederate money, and that he had become paymaster to some heirs.” Under the charge of the Court thejury found a verdict for the defendant. The Court granted a new trial which is assigned as error. We find no *18error in the charge of the Court to the jury, upon the facts of this case as disclosed by the record. The verdict was manifestly against the charge of the Court, as to the law by which the jury should have been governed, and there is no error in granting a new trial in the case by the Court below. The plaintiff had the right to refuse Confederate money in payment of his debt at the time it was offered if he could not use it, and there is no law, or justice, that would compel him to take it, known to this Court.
Let the judgment of the Court below bo affirmed.